By the Court:
The appellant -complains here that she was nonsuited because the premises described in the deed of Matson to herself, and to McLellan and wife, in the opinion of the Court below, conveyed only the house built by Joseph Schmidt in 1860. Did this appear by the record to be the case, and were the ruling of the Court below in that respect so presented that we could properly consider it, we would certainly find much difficulty in sustaining the judgment of nonsuit. But in the statement on appeal there is no attempt at a specification of errors, and the action of the Court below ill *76refusing leave to add a specification after the motion for a new trial had been denied, even if to be reviewed at all, could not be presented by a bill of exceptions, as here attempted.
Judgment affirmed: